               Case 2:18-cv-01840-JCC Document 83 Filed 09/08/20 Page 1 of 2



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE

 9    ERIC LILLYWHITE,                                      CASE NO. C18-1840-JCC
10                             Plaintiff,                   MINUTE ORDER
11            v.

12    AECOM et al.,

13                             Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulated motion to amend pretrial
18   deadlines (Dkt. No. 81). Having considered the motion and the relevant record and finding good
19   cause, the Court hereby GRANTS the motion in part and DENIES the motion in part. In
20   addition, the Court concludes sua sponte that there is good cause to continue the civil jury trial
21   date in light of the COVID-19 pandemic.
22          Accordingly, the Court ORDERS as follows:
23
                   1. The October 5, 2020 jury trial is CONTINUED until February 22, 2021, at 9:30
24                    a.m.;

25                 2. Trial briefs, proposed jury instructions, and voir dire must be submitted by
                      February 18, 2021;
26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 1
            Case 2:18-cv-01840-JCC Document 83 Filed 09/08/20 Page 2 of 2




 1           3. The proposed pretrial order must be submitted by February 12, 2021.

 2

 3        DATED this 8th day of September 2020.

 4                                                    William M. McCool
                                                      Clerk of Court
 5
                                                      s/Tomas Hernandez
 6
                                                      Deputy Clerk
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1840-JCC
     PAGE - 2
